NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                             JUL 02 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

XIN AN LI; JUN SHI,                              No. 05-70586

              Petitioners,                       Agency Nos. A073-920-975
                                                             A072-880-831
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted June 15, 2010
                            San Francisco, California

Before: SCHROEDER and BYBEE, Circuit Judges, and GONZALEZ, Chief
District Judge.**

       Jun Shi, and derivatively her husband, Xin An Li, both natives and citizens

of China, petition for review of the Board of Immigration Appeals’s (“BIA”)

decision affirming an Immigration Judge’s (“IJ”) denial of Shi’s applications for


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Irma E. Gonzalez, United States District Judge for the
Southern District of California, sitting by designation.
asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.

      Substantial evidence supports the IJ’s and BIA’s adverse credibility finding.

Shi testified inconsistently in the original asylum proceedings and in the reopened

proceedings about whether she wanted additional children in China, and Shi failed

to adequately explain this inconsistency, even though she was given three

opportunities to do so. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir.

2007). The discrepancy went to the heart of Shi’s claim for relief, because her

inconsistent later testimony about her desire to have had more children in China

was used to support her later claim that the abortions were forced. See Don v.

Gonzales, 476 F.3d 738, 741 (9th Cir. 2007). Further, Shi’s decision to have two

abortions in the United States to avoid the social and economic pressures of raising

additional children supports the inference drawn by the IJ that Shi had her six

abortions in China to avoid these same pressures and not, as Shi later claimed,

because the government coerced her into having the abortions.

      Petition for review DENIED.




                                         2